Appeal Reinstated and Order filed November 10, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-10-00974-CV
                                   ____________

           SUTAPA GHOSH AND CENEMAWALLA, INC., Appellants

                                            V.

    PAWAN GROVER, M.D., 87 MINUTES PRODUCTION, L.L.C. AND PAV
               ENTERTAINMENT, L.L.C., Appellees


                       On Appeal from the 80th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-40721


                   REINSTATEMENT                         ORDER

      Appellant petitioned for voluntary bankruptcy in the United States Bankruptcy
Court for the Southern District of Texas, under cause number 10-33891. Because a stay is
automatically effected by Section 362(a) of the Bankruptcy Code, when this court received
notice of appellant=s bankruptcy filing, on October 15, 2010, we stayed all proceedings in
the appeal. See Tex. R. App. P. 8.2.
        On November 2, 2011, appellee filed a motion to reinstate the appeal pursuant to
Texas Rule of Appellate Procedure 8.3(a). Attached to the motion is a true copy of the
bankruptcy court’s order dismissing the bankruptcy case.

        The motion is granted. Accordingly, the case is ordered REINSTATED and
placed on the court’s active docket.

        The record is due to be filed with the clerk of this court on or before December 12,
2011.



                                           PER CURIAM




                                             2